Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 11/23/2020.This application is continuation of applications 15/291549; 15/843438; 16/024608;16/512299

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Hsu on 2/26/2021.
The application has been amended as follows: 

1. (Currently Amended) An assembly for use in a plasma process chamber, comprising: a pedestal having a pedestal top surface centered about a central axis; a lift pad configured to support a wafer; and a pad shaft configured for movement of the lift pad along the central axis, wherein the pad shaft is positioned in a travel space that extends through the pedestal along the central axis[[.]]; and a central shaft configured to move the pedestal along the central axis, wherein the travel space extends through the central shaft and the pedestal along the central axis, wherein the pad shaft separates the lift pad from the pedestal by a distance to allow  access by an end-effector.

2-5. (Canceled)

6. (Currently Amended) The assembly of claim [[5]] 1,
wherein the central shaft is configured to move the pedestal to a bottommost downwards position,
by the distance to allow
access by the end-effector when the pedestal is in the bottommost downwards position[[.]].

7. (Currently Amended) The assembly of claim [[4]]6, wherein the pad shaft separates the lift pad from the pedestal by a process rotation displacement.

8. (Currently Amended) The assembly of claim 7,wherein the central shaft is configured to move the pedestal to an uppermost upwards position, wherein the pad shaft separates the lift pad from the pedestal by the process rotation displacement when the pedestal is in the uppermost upwards position.

9. (Currently Amended) The assembly of claim [[7]] 8, wherein the pad shaft is configured to rotate the lift pad relative to the pedestal top surface when the lift pad is separated from the pedestal between at least a first angular orientation and a second angular orientation and when the lift pad is separated from the pedestal by the process rotation displacement.

10. (Original) The assembly of claim 1, wherein the lift pad is configured to move with the pedestal.


11. (Currently Amended) An assembly for use in a plasma process chamber, comprising:
a pedestal having a pedestal top surface centered about a central axis;
a recess in the pedestal top surface centered about the central axis, the recess having a recess top surface;
a lift pad configured to support a wafer;
a pad shaft configured for movement of the lift pad along the central axis [[,]];
a central shaft configured to move the pedestal along the central axis; and
a travel space extending through the central shaft and the pedestal along the central axis,
wherein the pad shaft is positioned in [[a]]the travel space that extends through the
wherein a pad top surface is coplanar with the pedestal top surface when the lift pad is resting on the recess top surface, wherein the pad top surface is configured to support the wafer.

12-14. (Canceled)

15. (Currently Amended) The assembly of claim [[14]] 11,wherein the central shaft is configured to move the pedestal to a bottommost downwards position,
wherein the pad shaft is configured to separate the lift pad from the pedestal by a sufficient distance to allow access by an end-effector when the pedestal is in the bottommost downwards position[[.]].
11, wherein the central shaft is configured to move the pedestal to an uppermost upwards position,
wherein the pad shaft is configured to separate the lift pad from the pedestal by a process rotation displacement when the pedestal is in the uppermost upwards position.

17. (Currently Amended) The assembly of claim [[14]]16, wherein the pad shaft is configured to rotate the lift pad relative to the pedestal top surface when the lift pad is separated from the pedestal between at least a first angular orientation and a second angular orientation.

(Original) The assembly of claim 11, wherein the lift pad is configured to move with the pedestal.

(Currently Amended) The assembly of claim 11,
wherein a diameter of [[a]]the pad top surface of the lift pad is smaller than a diameter of the wafer, wherein the pad top surface is configured to support the wafer.

20. (Currently Amended) The assembly of claim 11,
wherein a diameter of [[a]] the pad top surface of the lift pad is approximately equal to a diameter of the wafer, wherein the pad top surface is configured to support the wafer.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “An assembly for use in a plasma process chamber, comprising: a pedestal having a pedestal top surface centered about a central axis; a lift pad configured to support a wafer; and a pad shaft configured for movement of the lift pad along the central axis, wherein the pad shaft is positioned in a travel space that extends through the pedestal along the central axis[[.]]; and a central shaft configured to move the pedestal along the central axis, wherein the travel space extends through the central shaft and the pedestal along the central axis, wherein the pad shaft separates the lift pad from the pedestal by a distance to allow  access by an end-effector”.
      .Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Please note that application 15/367903 with continuation applications 15/934808, 16/175669 ;16/782963 all of them was patented with related subject matter as disclosed in instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816